DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art fails to anticipate or render obvious the claimed invention including “…forming a spacer on sidewall surfaces of the upper trench portion, wherein the spacer exposes a bottom surface of the upper trench portion; while the spacer masks the sidewall surfaces of the upper trench portion, etching a lower trench portion by etching the substrate via the upper trench portion such that a width of the lower trench portion exceeds a width of the upper trench portion; conformally depositing a metal adhesion layer: forming a sacrificial layer in the lower trench portion; etching back the metal adhesion layer while the sacrificial layer masks the metal adhesion layer in the lower trench portion; removing the sacrificial layer to expose a remaining metal adhesion layer portion in the lower trench portion; and selectively depositing a metal on the remaining portion of the metal adhesion layer in the lower trench portion to thereby 

Regarding claim 20, the prior art fails to anticipate or render obvious the claimed
invention including “...forming a sacrificial line in a lower trench portion of the initial
trench; forming a spacer on sidewall surfaces of an upper trench portion of the initial
trench, above the sacrificial line, the spacer exposing an upper surface of the sacrificial
line; removing the sacrificial line; and while the spacer masks the sidewall surfaces of
the upper trench portion, etching he substrate via the lower trench portion to widen the
lower trench portion to form a widened lower trench portion of a width exceeding a width
of the upper trench portion; and forming the metal line in the metal line trench...” in
combination with the remaining limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899